J-S07037-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
              v.                           :
                                           :
                                           :
 TILE HASEEN JAMES                         :
                                           :
                    Appellant              :   No. 1837 MDA 2018

           Appeal from the PCRA Order Entered October 18, 2018
   In the Court of Common Pleas of Lancaster County Criminal Division at
                     No(s): CP-36-CR-0005330-2016


BEFORE:    OLSON, J., McLAUGHLIN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                   FILED FEBRUARY 27, 2019

      Tile Haseen James (James) appeals from the order of the Court of

Common Pleas of Lancaster County (PCRA court) denying his first petition filed

pursuant the Post Conviction Relief Act (PCRA), 42 Pa.C.S. § 9541-9546.

James alleges the ineffective assistance of counsel for convincing him to enter

a negotiated guilty plea. After careful review, we affirm.

                                      A.

      James pleaded guilty to delivery of a controlled substance, 35 P.S. §

780-113(a)(30), and criminal use of a communication facility, 18 Pa.C.S. §

7512(a), for his delivery of crack cocaine to a confidential informant after

arranging the transaction with him on his cell phone. Pursuant to the terms

of the negotiated plea agreement, James was sentenced to an aggregate term




____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S07037-19


of not less than one year less one day nor more than two years less one day

of incarceration.

      Before imposing sentence, the trial court engaged in a colloquy with

James. (See N.T. Sentencing, 5/19/17, at 2-8). James testified that it was

his decision to plead guilty, that he was not “forced, threatened[,] or coerced

in any way” to do so, and, importantly, that he was pleading guilty because

he committed the offenses. (Id. at 4). He confirmed that he understood he

had “an absolute right” to a jury trial, the elements of the charges to which

he was pleading, and that it would be the Commonwealth’s burden to prove

him guilty beyond a reasonable doubt.       (Id. at 4; see id. at 5).      The

Commonwealth read the facts of the crimes to which James was pleading

guilty, and he admitted that he received a text message on his cell phone from

the confidential informant, he set up the buy location, and he delivered “one

clear plastic corner tied bag containing crack cocaine to him.” (Id. at 5; see

id. at 6). The court explained the maximum sentences James could receive

for his crimes and his post-sentence rights before confirming that he

understood them. (See id. at 7-8). Additionally, James completed a written

guilty plea colloquy that reflected the same questions and answers.      (See

Guilty Plea Colloquy, 5/19/17, at 1-2) (pagination provided). James did not

timely file a post-sentence motion or a direct appeal.




                                     -2-
J-S07037-19


                                      B.

      James filed a timely pro se PCRA petition, later amended by Appointed

Counsel raising the issue of ineffective assistance of counsel because, among

other things, he would not have plead guilty if his trial counsel pursued an

entrapment defense.

      At his PCRA hearing, in contradiction with his guilty plea testimony,

James testified that he set up the drug transaction with the confidential

informant only after the confidential informant texted him more than once

begging that he do so. (See PCRA Hearing, 7/13/18, at 4). He stated that,

although he took the confidential informant to the buy location, a third party

actually delivered the drugs. (See id.). He testified that if trial counsel had

discovered the identity of the confidential informant and had suggested an

entrapment defense, he would not have pleaded guilty.         (See id. at 7).

However, James’ trial counsel, David Blank, Esquire, testified at the PCRA

hearing that he did not pursue the identity of the confidential informant

because James already knew him. (See id. at 27). He also stated that he

did not consider an entrapment defense because James had not told him of

the alleged begging by the confidential informant, and that even if he had, it

would not have been enough for such a defense. (See id.).

      Finding that James lacked credibility and that he was the one who

orchestrated the drug transaction, the PCRA court denied the petition. James

then filed this appeal.


                                     -3-
J-S07037-19


                                               C.

       The sole issue that James raises on appeal is that the PCRA court abused

its discretion1 in denying his petition where trial counsel convinced him to

enter a guilty plea instead of seeking the identity of the confidential informant

which would have made entrapment a viable defense. (See James’ Brief, at

8-10). We disagree.

       “[T]o   succeed     on    an   ineffectiveness   claim,   a   petitioner   must

demonstrate that: the underlying claim is of arguable merit; counsel had no

reasonable basis for the act or omission in question; and he suffered prejudice

as a result[.]”    Commonwealth v. Laird, 119 A.3d 972, 978 (Pa. 2015)

(citations omitted). “[F]ailure to prove any of these prongs is sufficient to

warrant dismissal of the claim without discussion of the other two.”

Commonwealth v. Robinson, 877 A.2d 433, 439 (Pa. 2005) (citation

omitted).

       [C]laims of counsel’s ineffectiveness in connection with a guilty
       plea will provide a basis for relief only if the ineffectiveness caused
       an involuntary or unknowing plea. . . . The law does not require
       that appellant be pleased with the outcome of his decision to enter
       a plea of guilty: All that is required is that [appellant’s] decision
       to plead guilty be knowingly, voluntarily and intelligently made.



____________________________________________


1 “This Court analyzes PCRA appeals in the light most favorable to the
prevailing party at the PCRA level. Our review is limited to the findings of the
PCRA court and the evidence of record[.]” Commonwealth v. Rigg, 84 A.3d
1080, 1084 (Pa. Super. 2014) (citations and internal quotation marks
omitted).


                                           -4-
J-S07037-19


      Once a defendant has entered a plea of guilty, it is presumed that
      he was aware of what he was doing, and the burden of proving
      involuntariness is upon him. Therefore, where the record clearly
      demonstrates that a guilty plea colloquy was conducted, during
      which it became evident that the defendant understood the nature
      of the charges against him, the voluntariness of the plea is
      established. A defendant is bound by the statements he makes
      during his plea colloquy, and may not assert grounds for
      withdrawing the plea that contradict statements made when he
      pled.

Commonwealth v. McCauley, 797 A.2d 920, 922 (Pa. Super. 2001)

(citations omitted).

      James has failed to make out an ineffective assistance of counsel claim.

First, in addition to the written form signed by James, the trial court conducted

a full on-the-record colloquy when James pled guilty. James is bound by those

statements and “may not assert grounds for withdrawing the plea that

contradict statements made when he pled.”           McCauley, supra at 922

(citation omitted). When he admitted to the crimes, the version of the facts

introduced by the Commonwealth and his understanding of the ramifications

of pleading guilty, his claim fails. See Rigg, supra at 1084.

      In denying the PCRA claim, the PCRA court stated:

      Defendant’s . . . claim, that he had a potential entrapment
      defense, likewise lacks any merit. To establish an entrapment
      defense under the facts of the instant case, Defendant would have
      had the burden to demonstrate that the Commonwealth or the
      confidential informant employed methods of persuasion of
      inducement which created a substantial risk that such an offense
      would be committed by innocently disposed persons. 18 Pa.
      C.S.A. §313; Com. v. Mance, 619 A.2d 1378, 1380 (Pa. Super.
      1993), aff’d 652 A.2d 299 (Pa. 1995).            As noted above,
      Defendant’s version of the facts lacks any credibility and directly
      contradicts the record. Defendant’s trial counsel testified credibly

                                      -5-
J-S07037-19


        that Defendant never told him that the confidential informant had
        to beg for the drugs or that there were any additional, undisclosed
        communications and, furthermore, there was no evidence of such
        communications.2 Defendant openly admits that in response to
        the confidential informant’s request he arranged the drug
        transaction and took the confidential informant to the drug
        transactions.3 Therefore, unlike the cases cited by Defendant, he
        was the one who orchestrated and directed the crime and not the
        confidential informant or the Commonwealth. Therefore, the
        record fails to demonstrate any credible defense of entrapment.

        Based on the foregoing, we conclude that the PCRA court properly found

that James failed to establish counsel’s ineffective assistance.4 We affirm the

PCRA court’s order denying James’ PCRA petition.

        Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 02/27/2019


____________________________________________


2   N.T. PCRA Hearings, 07/13/18, pp. 27, 34-35.

3 N.T. PCRA Hearing, 07/13/18, pp. 4, 11; Letter Brief-Amended PCRA,
02/28/18, p. 3.

4 Additionally, trial counsel’s testimony that he did not seek information about
the confidential informant because James already knew him, and that he did
not pursue an entrapment defense because it would have lacked merit, is
reasonable. Therefore, James’ issue fails on that basis as well. See Laird,
supra at 978; Robinson, supra at 439.

                                           -6-